Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of June 24, 2010, by
and between POKERTEK, INC., a North Carolina corporation, (the "Company"), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (together
with it permitted assigns, the “Buyer”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement by and between the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the "Purchase Agreement").


WHEREAS:


The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to issue to the Buyer up to Five Million Dollars
($5,000,000) of Purchase Shares and to induce the Buyer to enter into the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
"Securities Act"), and applicable state securities laws.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:


1.             DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


a.           "Investor" means the Buyer, any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.


b.           "Person" means any person or entity including but not limited to
any corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.


c.           "Register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and pursuant to
Rule 415 under the Securities Act or any successor rule providing for offering
securities on a continuous basis ("Rule 415"), and the declaration or ordering
of effectiveness of such registration statement(s) by the United States
Securities and Exchange Commission (the "SEC").


d.           "Registrable Securities" means the Purchase Shares which have been,
or which may from time to time be, issued or issuable to the Investor upon
purchases of the Available Amount under the Purchase Agreement, including the
Initial Purchase Shares, (without regard to any limitation or restriction on
purchases), the Warrant Shares and the Commitment Shares issued or issuable to
the Investor and any shares of capital stock issued or issuable with respect to
the Purchase Shares, the Commitment Shares or the Purchase Agreement as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, without regard to any limitation on purchases under the Purchase
Agreement.


e.           "Registration Statement" means the registration statement of the
Company covering only the sale of the Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 


2.             REGISTRATION.


a.           Mandatory Registration.  The Company shall within twenty (20)
Business Days from the date hereof file with the SEC the Registration
Statement.  The Registration Statement shall register only the Registrable
Securities and no other securities of the Company.  The Investor and its counsel
shall have a reasonable opportunity to review and comment upon such registration
statement or amendment to such registration statement and any related prospectus
prior to its filing with the SEC.  Investor shall furnish all information
reasonably requested by the Company for inclusion therein.  The Company shall
use its best efforts to have the Registration Statement or amendment declared
effective by the SEC at the earliest possible date.  The Company shall use
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act and available for sales of all of
the Registrable Securities at all times until the earlier of (i) the date as of
which the Investor may sell all of the Registrable Securities without
restriction pursuant to the last sentence of Rule 144(b)(1)(i) promulgated under
the Securities Act (or successor thereto) or (ii) the date on which (A) the
Investor shall have sold all the Registrable Securities and no Available Amount
remains under the Purchase Agreement (the "Registration Period").  The
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.


b.           Rule 424 Prospectus.  The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the Securities Act, the prospectus and prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement.  The Investor and its counsel shall
have a reasonable opportunity to review and comment upon such prospectus prior
to its filing with the SEC. The Investor shall use its reasonable best efforts
to comment upon such prospectus within one (1) Business Day from the date the
Investor receives the final version of such prospectus.


c.           Sufficient Number of Shares Registered.  In the event the number of
shares available under the Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Registration
Statement or file a new registration statement (a “New Registration Statement”),
so as to cover all of such Registrable Securities as soon as practicable, but in
any event not later than ten (10) Business Days after the necessity therefor
arises.  The Company shall use it reasonable best efforts to cause such
amendment and/or New Registration Statement to become effective as soon as
practicable following the filing thereof.


3.             RELATED OBLIGATIONS.


With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2(b) including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:


a.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep the Registration Statement
or any New Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement or any New Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement.


b.           The Company shall permit the Investor to review and comment upon
the Registration Statement or any New Registration Statement and all amendments
and supplements thereto at least two (2) Business Days prior to their filing
with the SEC, and not file any document in a form to which Investor reasonably
objects.  The Investor shall use its reasonable best efforts to comment upon the
Registration Statement or any New Registration Statement and any amendments or
supplements thereto within two (2) Business Days from the date the Investor
receives the final version thereof.  The Company shall furnish to the Investor,
without charge any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or any New
Registration Statement.
 
 
2

--------------------------------------------------------------------------------

 


c.           Upon request of the Investor, the Company shall furnish to the
Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such registration statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any registration
statement, a copy of the prospectus included in such registration statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor.


d.           The Company shall use reasonable best efforts to (i) register and
qualify the Registrable Securities covered by a registration statement under
such other securities or "blue sky" laws of such jurisdictions in the United
States as the Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.


e.           As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Investor in writing of the happening of any
event or existence of such facts as a result of which the prospectus included in
any registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to the Investor (or
such other number of copies as the Investor may reasonably request).  The
Company shall also promptly notify the Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a registration statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to the Investor
by facsimile on the same day of such effectiveness and by overnight mail), (ii)
of any request by the SEC for amendments or supplements to any registration
statement or related prospectus or related information, and (iii) of the
Company's reasonable determination that a post-effective amendment to a
registration statement would be appropriate.


f.           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.


g.           The Company shall (i) cause all the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.


h.           The Company shall cooperate with the Investor to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to any
registration statement and enable such certificates to be in such denominations
or amounts as the Investor may reasonably request and registered in such names
as the Investor may request.
 
 
3

--------------------------------------------------------------------------------

 


i.           The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.


j.            If reasonably requested by the Investor, the Company shall (i)
immediately incorporate in a prospectus supplement or post-effective amendment
such information as the Investor believes should be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities; (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any registration
statement.


k.           The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.


l.            Within one (1) Business Day after any registration statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such registration statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.  Thereafter, if requested by the
Buyer at any time, the Company shall require its counsel to deliver to the Buyer
a written confirmation whether or not the effectiveness of such registration
statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not the registration statement is
current and available to the Buyer for sale of all of the Registrable
Securities.


m.           The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any registration statement.


4.            OBLIGATIONS OF THE INVESTOR.


a.           The Company shall notify the Investor in writing of the information
the Company reasonably requires from the Investor in connection with any
registration statement hereunder.  The Investor shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.
 
b.           The Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
registration statement hereunder.


c.           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event or existence of facts of the kind
described in Section 3(f) or the first sentence of 3(e), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
registration statement(s) covering such Registrable Securities until the
Investor's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f) or the first sentence of 3(e). Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to promptly
deliver shares of Common Stock without any restrictive legend in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor's receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled.
 
 
4

--------------------------------------------------------------------------------

 


5.             EXPENSES OF REGISTRATION.


All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.


6.             INDEMNIFICATION.


a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, each Person, if
any, who controls the Investor, the members, the directors, officers, partners,
employees, agents, representatives of the Investor and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (each, an "Indemnified
Person"), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys' fees, amounts paid in settlement or
expenses, joint or several, (collectively, "Claims") incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto ("Indemnified Damages"), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement, any New Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement or any New Registration Statement  or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, "Violations").  The Company shall
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information about the Investor
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement, any New
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(c) or Section 3(e); (ii) with respect to any superseded prospectus, shall not
inure to the benefit of any such person from whom the person asserting any such
Claim purchased the Registrable Securities that are the subject thereof (or to
the benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (iii) shall not
be available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and (iv) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.
 
 
5

--------------------------------------------------------------------------------

 


b.           In connection with the Registration Statement or any New
Registration Statement, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement or any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an "Indemnified Party"), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Investor set forth on Exhibit B attached hereto
and furnished to the Company by the Investor expressly for use in connection
with such registration statement; and, subject to Section 6(d), the Investor
will reimburse any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the sale of
Registrable Securities pursuant to such registration statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investor pursuant to Section 9.


c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.


d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
 
6

--------------------------------------------------------------------------------

 


e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.             CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.


8.             REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.


With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees, at
the Company’s sole expense, to:


a.           make and keep public information available, as those terms are
understood and defined in Rule 144;


b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and


c.           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration.


d.           take such additional action as is requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be requested from time to time by the Investor and otherwise fully cooperate
with Investor and Investor’s broker to effect such sale of securities pursuant
to Rule 144.


The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.
 
9.             ASSIGNMENT OF REGISTRATION RIGHTS.
 
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor.  The Investor may
not assign its rights under this Agreement without the written consent of the
Company, other than to an affiliate of the Investor controlled by Jonathan Cope
or Josh Scheinfeld.
 
 
7

--------------------------------------------------------------------------------

 


10.           AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.


11.           MISCELLANEOUS.


a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.


b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:


PokerTek, Inc.
1150 Crews Road Suite F
Matthews, NC 28105
Telephone:           704-849-0860
Facsimile:              704-849-9148
Attention:             Mark D. Roberson, CEO


With a copy to:


Martin& Pritchett, P.A.
8015 W. Kenton Circle, Suite 150
Huntersville, NC 28078
Telephone:            704-584-0268
Facsimile:               704-895-1528
Attention:              Harold H. Martin


If to the Investor:


Lincoln Park Capital Fund, LLC
440 N. Wells, Suite 620
Chicago, IL 60654
Telephone:             312-822-9300
Facsimile:                312-822-9301
Attention:               Josh Scheinfeld/Jonathan Cope


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
 
8

--------------------------------------------------------------------------------

 


c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


d.          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.   Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting the City of Chicago, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


e.           This Agreement and the Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.


f.           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.


g.          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.


h.          This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.


i.            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


j.            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.


k.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.


* * * * * *
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 
 

 
THE COMPANY:
           
POKERTEK, INC.
                   
By:
/s/ Mark D. Roberson    
Name:
Mark D. Roberson
   
Title:
Chief Executive Officer
     
and Chief Financial Officer
                   
BUYER:
           
LINCOLN PARK CAPITAL FUND, LLC
   
BY: LINCOLN PARK CAPITAL, LLC
   
BY: ROCKLEDGE CAPITAL CORPORATION
                   
By:
/s/ Josh Scheinfeld    
Name:
Josh Scheinfeld
   
Title:
President
 




 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO REGISTRATION RIGHTS AGREEMENT


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


[Date]






[TRANSFER AGENT]
___________________
___________________


Re: [__________]


Ladies and Gentlemen:


We are counsel to POKERTEK, INC., a North Carolina corporation (the “Company”),
and have represented the Company in connection with that certain Purchase
Agreement, dated as of _________, 2010 (the “Purchase Agreement”), entered into
by and between the Company and Lincoln Park Capital Fund, LLC (the “Buyer”)
pursuant to which the Company has agreed to issue to the Buyer shares of the
Company's Common Stock, par value $0.001 per share (the “Common Stock”), in an
amount up to Five Million dollars ($5,000,000) (the “Purchase Shares”), in
accordance with the terms of the Purchase Agreement. In connection with the
transactions contemplated by the Purchase Agreement, the Company has registered
with the U.S. Securities & Exchange Commission the following shares of Common
Stock:
 
 
(1)
_________ shares of Common Stock to be issued upon purchase from the Company by
the Buyer from time to time, including 100,000 shares of Common Stock purchased
upon execution of the Purchase Agreement (the “Initial Purchase Shares” and
together with the shares purchased from time to time, “Purchase Shares.”).

 
 
(2)
100,000 shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”)



 
(3)
137,500 shares of Common Stock previously issued to the Buyer (the “Initial
Commitment Shares.”).



 
(4)
180,000 additional Commitment Shares to be issued in connection with each
purchase of Purchase Shares (the “Additional Commitment Shares” and together
with the Initial Commitment Shares, the “Commitment Shares”).



Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of ______, 2010, with the Buyer (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Purchase Shares, Warrant Shares and the Commitment
Shares under the Securities Act of 1933, as amended (the “Securities Act”).  In
connection with the Company's obligations under the Purchase Agreement and the
Registration Rights Agreement, on _______, 2010, the Company filed a
Registration Statement (File No. 333-_________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the sale of
the Purchase Shares, Warrant Shares and the Commitment Shares.


In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at _____ P.M. on
__________, 2010 and we have no knowledge, after telephonic inquiry of a member
of the SEC's staff, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Purchase Shares, Warrant Shares and the
Commitment Shares are available for sale under the Securities Act pursuant to
the Registration Statement and may issued without any restrictive legend.
 
 
 

--------------------------------------------------------------------------------

 


Very truly yours,
[Company Counsel]




By:____________________




CC:             Lincoln Park Capital Fund, LLC
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT B


TO REGISTRATION RIGHTS AGREEMENT


Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With The Registration Statement




As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned no shares of common stock of the Company.  Josh Scheinfeld
and Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, are deemed
to be beneficial owners of all of the shares of common stock owned by Lincoln
Park Capital Fund.  Messrs. Cope and Scheinfeld have shared voting and
investment power over the shares being offered under the prospectus filed with
the SEC in connection with the transactions contemplated under the Purchase
Agreement.  Lincoln Park Capital is not a licensed broker dealer or an affiliate
of a licensed broker dealer.
 